      Case 4:18-cv-00137-MW-CAS Document 67 Filed 12/30/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA

NATIONAL RIFLE ASSOCIATION
OF AMERICA, Inc., et al.,

      Plaintiffs,

      v.                                      CASE NO.: 4:18-cv-137-MW/CAS

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of
Law Enforcement, et al.,

     Defendants.
_______________________________________________/

                JOINT MOTION FOR EXTENSION OF TIME
                   (SCHEDULING ORDER DEADLINES)

      Pursuant to Rule 6(b)(1)(A), (C), Fed. R. Civ. P., and Local Rules 6.1 and 7.1,

Plaintiffs and Defendants (collectively, the Parties) file this Joint Motion for

Extension of Time. In support of this Motion, the Parties state:

                            INITIAL DISCLOSURES

      1.     Under the Proposed Joint Amended Scheduling Order (ECF No. 56),

as adopted by the Court (ECF No. 62), the Parties’ Rule 26(a)(1) initial disclosures

are due January 3, 2020.

      2.     However, under the scheduling order, Defendants’ responsive pleading

is not due until January 20, 2020.



                                          1
      Case 4:18-cv-00137-MW-CAS Document 67 Filed 12/30/19 Page 2 of 5




      3.     Plaintiffs believe it would be beneficial to the Parties and the Court to

file Plaintiffs’ initial disclosures after they have had the opportunity to consider

Defendants’ responsive pleading.

      4.     Extending the initial disclosure deadline will not interfere with the time

set for completing discovery, responding to a motion, or trial.

      5.     Accordingly, the Parties jointly request the deadline for initial

disclosures be moved 30 days to February 3, 2020.

                            EXPERT DISCLOSURES

      6.     Under the scheduling order, Plaintiffs’ Rule 26(a)(2) expert disclosures

are due January 21, 2020. Defendants’ expert disclosures are due February 20, 2020.

      7.     However, under the scheduling order, Defendants’ responsive pleading

is not due until January 20, 2020.

      8.     Plaintiffs believe it would be beneficial to the Parties and the Court to

file Plaintiffs’ expert disclosures after they have had the opportunity to consider

Defendants’ responsive pleading. The Parties agree Defendants’ expert disclosure

deadline should remain 30 days after Plaintiffs’ deadline.

      9.     Extending the expert disclosure deadlines will not interfere with the

time set for completing discovery, responding to a motion, or trial. Likewise, under

the amended expert disclosure deadlines, both Plaintiffs and Defendants will make




                                          2
       Case 4:18-cv-00137-MW-CAS Document 67 Filed 12/30/19 Page 3 of 5




their expert disclosures more than 90 days prior to the trial date. Rule 26(a)(2)(D),

Fed. R. Civ. P.

       10.       Accordingly, the Parties jointly request the deadline for Plaintiffs’

expert disclosures be moved to February 20, 2020. The Parties jointly request the

deadline for Defendants’ expert disclosures be moved to March 23, 2020.

                               SUMMARY JUDGMENT

       11.       Under the scheduling order, the Parties’ summary judgment motions

deadline is June 10, 2020.

       12.       However, given the complexity and importance of this matter, the

Parties jointly request an additional 20 days after the close of discovery to file their

respective motions for summary judgment.

       13.       Moving the summary judgment deadline will not interfere with the time

set for trial.

       14.       Accordingly, the Parties jointly request the summary judgment

deadline be moved to July 3, 2020.

       WHEREFORE, the Parties jointly request the Court grant their motion to

extend the scheduling order deadlines.

       Dated: December 30, 2019

Respectfully submitted,

/s/Eliot B. Peace                               /s/Amit Agarwal


                                            3
      Case 4:18-cv-00137-MW-CAS Document 67 Filed 12/30/19 Page 4 of 5




John Parker Sweeney                      Amit Agarwal (FBN 125637)
James W. Porter, III                     SOLICITOR GENERAL
Marc A. Nardone                          Office of the Attorney General
BRADLEY ARANT BOULT CUMMINGS             The Capitol, P1-01
1615 L Street, NW                        Tallahassee, FL 32399
Washington, DC 20036                     Tel: (850) 414-3681
Tel: (202) 393-7150                      amit.agarwal@myfloridalegal.com
jsweeney@bradley.com
jporter@bradley.com                      Counsel for the Defendants
mnardone@bradley.com
(Admitted Pro Hac Vice)

Eliot B. Peace (FBN: 124805)
BRADLEY ARANT BOULT CUMMINGS
100 N. Tampa Street, Suite 2200
Tampa, FL 33602
Telephone: (813) 559-5500
epeace@bradley.com

Counsel for Plaintiffs




                                     4
     Case 4:18-cv-00137-MW-CAS Document 67 Filed 12/30/19 Page 5 of 5




                     CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on December 30, 2019, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF.

                                        /s/Eliot B. Peace

                                        Counsel for Plaintiffs




                                    5
